DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The publication number of the cited U.S. 2014/0182496 is incorrect.  Appropriate action is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22 (electric motor 22; page 6, line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Interpretation
Claims 6, 8-9, 11-13, and 15 all include a “manifold.”  A manifold as applied to airflow systems is generally defined as having several ports which receive or disperse flow.  However, manifolds 33, 40 are shown and described as singular air paths.  For example, manifold 40 (Fig. 10-11) is a single tubular outlet which is connected, by means of a single tube 41, to a filtration device 42.  While the recitation of manifolds in the claims is not unclear or inconsistent with the disclosure, it is noted that, in light of the disclosure, “manifold” may be interpreted as a single air path.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in lines 3-4 that the motorization system is kinematically connected to the disc and not to the bell.  However, as taught in the specification, operation of the motorization system indirectly results in movement of the bell.  Thus, the bell is, in fact, kinematically connected to the motorization system, rendering this recitation of the claim unclear.  Claims 3-4 are rejected as dependent on a rejected base claim.  For further examination, this limitation may be ignored.
Claim 7 recites the limitation "the fixed part of the box-shaped body" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  While the box-shaped body is recited in claim 1, there is no particular part that it is recited, and so it is unclear if the cover is to be maneuvered from and towards a particular part, or the box-shaped body in general.  Claims 8-9 are rejected as dependent on a rejected base claim.
Claim 8 recites the limitation "said manifold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 is rejected as dependent on a rejected base claim.
Claim 10 recites the limitation "the crown of holes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a second manifold” in line 2.  This implies a first manifold, which has no antecedent basis in claim 11, and so it is unclear how many manifolds are required in claim 11.  Claims 12-13 and 15 are rejected as dependent on a rejected base claim.  Claim 11 will be interpreted as depending on claim 6.
Claim 16 recites in lines 16-17 that the motorization system is kinematically connected to the seed selection disc and not to the bell.  This is unclear for the same reasons as described above with regard to claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (U.S. 2017/079515) in view of Adams (U.S. 2014/0182496).
Regarding claim 1, Wilhelmi discloses (Fig. 1-11) a device for selecting seed and included in a sowing element (row unit 34) for precision agricultural seeders, the device comprising: a box-shaped body (housing 42) that is fixedly mounted on a frame (implicit) of the sowing element and provided with an opening that is removably closed by a cover (44, 47); a perforated disc (70, 71) that is rotatably supported in the box-shaped body and has opposing faces (seed sides 74, air sides 75) which can be subject to a pressure differential; and a pressurization device associated with said disc for applying said pressure differential to said faces (page 9, line 23-page 10, line 27).
Wilhelmi does not disclose said pressurization device including a pressurization bell combined with said disc so as to pneumatically couple thereto in order to guarantee said pressure differential; wherein said bell is idly rotatably supported on said cover, and is coupled to the disc for dragging when the cover is closed on the opening of the box-shaped body.
However, Adams discloses (Fig. 1-5) a similar device having a pressurization device, said pressurization device including a pressurization bell (support plate 66) combined with a disc (seed disk 76) so as to pneumatically couple thereto in order to guarantee a pressure differential ([0021]); wherein said bell is idly rotatably supported (via bearing 62) on a cover (40), and is coupled to the disc for dragging (pulling along) when the cover is closed on an opening of a box-shaped body (meter cover 38).  Adams teaches that such a rotating vacuum chamber reduces a frictional force that must be overcome when the seed disk is pulled against a seed cover ([0003]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teachings of Adams in the device of Wilhelmi in order to reduce the frictional force that must be overcome to drive the seed disk with respect to the vacuum chamber.
Regarding claim 2, Wilhelmi further discloses (Fig. 1-11) a motorization system (drive member 65) for rotating the disc with respect to the box-shaped body, and wherein the motorization system is kinematically connected to the disc (Abstract).  Adams discloses (Fig. 1-5) in the combination that said bell is dragged into rotation by the disc (due to their attachment; [0022]).
Regarding claim 3, Adams further discloses (Fig. 1-5) in the combination above that the bell is dragged by friction between the bell and the disc (while the bell and disk are fastened together for example by screws, their attachment would result in a contact force and thus some degree of friction therebetween, such that at least a portion of the dragging force would be frictional).
Regarding claim 4, Adams further discloses (Fig. 1-5) in the combination above that the bell is dragged by mechanical coupling between the bell and the disc (screws or other fasteners; [0022]).
Regarding claim 5, Wilhelmi further discloses (Fig. 1-11) that said disc is supported on said box-shaped body and defines therewith a chamber for drawing the seed (seed pools 62, 63).  Adams further discloses (Fig. 1-5) in the combination that said bell is supported on said cover (being supported by bearing 62 arranged on the spindle 60 of the cover 40) and being removable therewith from said box-shaped body and said disc (the cover 40 and support plate 66 being separable from the rest of the assembly; Fig. 2-3).
Regarding claim 6, Wilhelmi further discloses (Fig. 1-11) that a manifold (port 50, air channels 51, 52) of said pressurization device is provided on said box-shaped body.
Regarding claim 7, Wilhelmi further discloses (Fig. 1-11) that the cover is equipped with a raised rib structure (channel covers 54, erroneously labeled on cover 47 in Fig. 11) which forms a handle for maneuvering said cover from and towards the fixed part of the box-shaped body (this functional limitation is not explicitly disclosed, but does not result in a structural difference from the prior art).
Regarding claim 8, Wilhelmi further discloses (Fig. 1-11) that said rib structure (channel covers 54) forms a pressurized distribution duct (the channel being covered) between said manifold (50, 51, 52) and said bell.
Regarding claim 9, Wilhelmi further discloses (Fig. 1-11) that said rib structure is equipped with a cover that can be opened (the channel cover 54 is clearly shown as a separate component from covers 44, 47 and fastened by screws, and can thus be opened).
Regarding claim 10, Adams further discloses (Fig. 1-5) in the combination above that the bell (66) has a perimeter collar (74), which is in sliding contact with one of the surfaces of the disc (during a routine assembly/disassembly process, before/after the bell is fastened to/unfastened from the seed disc, the bell and seed disk would be in sliding contact), along one surface external to a crown of holes (80) of said disc.
Regarding claim 11, Wilhelmi further discloses (Fig. 1-11) that a second manifold (or airflow path) is provided on said seed selection device, which manifold is pneumatically connected to an air vent of said pressurization device (if the first manifold 50, 51, 52 is connected to a vacuum; page 9, lines 30-32; then it is implied that there is some air vent, or opening, in the box-shaped body to allow air to flow into the body, through the seed disc holes, and through the manifold.  Without such a vent, the box-shaped body would be fully sealed and there could be no pressure differential or air flow across the seed disc).
Regarding claim 13, Wilhelmi further discloses (Fig. 1-11) that the second manifold (or airflow path) is provided on said box-shaped body (as described above, there must necessarily be an air vent, or opening, in the box-shaped body to allow for the pressure differential).
Regarding claim 14, Wilhelmi further discloses (Fig. 1) in the combination above a precision agricultural seeder (10) comprising an element-holder bar (22, 29, 31) to which is fixed a plurality of sowing elements (row units 34) each comprising a device according to claim 1, the elements being spaced apart.
Regarding claim 16, Wilhelmi discloses (Fig. 1-11) a device for selecting seed and included in a sowing element (row unit 34) for precision agricultural seeders, the device comprising: a box-shaped body (housing 42) that is fixedly mounted on a frame (implicit) of the sowing element and provided with an opening that is removably closed by a cover (44, 47); a seed selection disc (70, 71) that is supported in the box-shaped body and has opposing faces (seed sides 74, air sides 75) which can be subject to a pressure differential; a motorization system (drive member 65) for rotating the seed selection disc with respect to the box-shaped body (Abstract); and a pressurization device associated with said seed selection disc for applying said pressure differential to said faces (page 9, line 23-page 10, line 27).
Wilhelmi does not disclose said pressurization device including a pressurization bell combined with said seed selection disc so as to pneumatically couple thereto in order to guarantee said pressure differential; wherein said bell is idly rotatably supported on said cover, said bell being further idly supported in the sowing element with respect to the seed selection disc, and wherein the motorization system is kinematically 4connected to the seed selection disc and not to the bell, the bell being dragged by friction from the seed selection disc.
However, Adams discloses (Fig. 1-5) a similar device having a pressurization device, said pressurization device including a pressurization bell (support plate 66) combined with a seed selection disc (seed disk 76) so as to pneumatically couple thereto in order to guarantee a pressure differential ([0021]); wherein said bell is idly rotatably supported (via bearing 62) on a cover (40), said bell being further idly supported in a sowing element (seed meter 34) with respect to the seed selection disc (via bearings 62), and wherein a motorization system (drive assembly 56) is kinematically connected to the seed selection disc, the bell being dragged by friction from the seed selection disc (while the bell and disk are fastened together for example by screws; [0022]; their attachment would result in a contact force and thus some degree of friction therebetween, such that at least a portion of the dragging force would be frictional).  Adams teaches that such a rotating vacuum chamber reduces a frictional force that must be overcome when the seed disk is pulled against a seed cover ([0003]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teachings of Adams in the device of Wilhelmi in order to reduce the frictional force that must be overcome to drive the seed disk with respect to the vacuum chamber.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi in view of Adams as applied to claim 11 above, and further in view of Preheim (U.S. 2010/0282143).
Regarding claim 12, Wilhelmi in view of Adams discloses the elements of claim 11 as described above, but does not disclose that the second manifold is pneumatically connected to a filtration system or to a remote aspiration system.
However, Preheim discloses (Fig. 4; [0067]) connecting a filtration system to an air inlet (60) in order to clean air to a meter and reduce contamination build up on a metering disc (66).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to pneumatically connect the second manifold of Wilhelmi (being an air inlet to the box-shaped body, as described above) to a filtration system, as disclosed by Preheim, in order to clean the air entering the device.
Regarding claim 15, Wilhelmi further discloses (Fig. 1-11) that the second manifold (or airflow path) is provided on said box-shaped body (as described above, there must necessarily be an air vent, or opening, in the box-shaped body to allow for the pressure differential).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shoup (U.S. 2011/0226168) Fig. 1; vacuum bell (20) and seed disc (30) not fastened directly together but secured to a common rotary drive spindle (42).
Shoup (U.S. 2011/0271887) spacer (1300; Fig. 14) frictionally dragged by spaced discs (600, 900).
Gentili (U.S. 2015/0334913) Fig. 11; seed disc (02) sealingly attached to vacuum bell (20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671